Case 7:16-cr-00328-VB Document 479

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

a - --X
UNITED STATES OF AMERICA
ORDER
Vv.
GRADY BLACKMON, 16 CR 328-10 (VB)
Defendant.
~~ - --X

 

 

A status conference in this matter is scheduled for December 2, 2020, at 9:30 a.m.
Because of the current public health emergency, the Court will conduct the conference by
telephone conference call, provided that defendant, after consultation with counsel, waives his
right to be physically present and consents to appear by telephone.

Accordingly, it is hereby ORDERED:

1. By November 18, 2020, defense counsel shall advise the Court in writing as to
whether defendant waives his right to be physically present and consents to appear by telephone.

2. At the time of the scheduled conference, counsel and defendant shall attend by calling
the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662

Access Code: 1703567
Dated: September 14, 2020

White Plains, NY
SO ORDERED;

rt

Vincent L. Briccetti
United States District Judge

 

 
